Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153921                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MICHIGAN COMMERCE BANK, f/k/a                                                                             Joan L. Larsen,
  PORTAGE COMMERCE BANK,                                                                                              Justices
           Plaintiff/
           Counterdefendant-Appellee,
  v                                                                 SC: 153921
                                                                    COA: 325299
                                                                    Kalamazoo CC: 2013-000266-CK
  T.A. SCOTT CONSTRUCTION, INC., THOMAS
  SCOTT, DEANNE SCOTT, and PARKWEST
  DEVELOPMENT OF SCHOOLCRAFT, LLC,
             Defendants/
             Counterplaintiffs-Appellants.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           t1122
                                                                               Clerk